Citation Nr: 1236419	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  08-13 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a peripheral vestibular disorder.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from February 1994 to February 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

This case was previously before the Board in January 2012, at which time the issue currently before the Board was remanded for additional development.  The case has now been returned to the Board for further appellate action. 


FINDING OF FACT

The Veteran has not been diagnosed with a peripheral vestibular disorder.  


CONCLUSION OF LAW

A peripheral vestibular disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in December 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The December 2006 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, private treatment notes have been obtained, and the Veteran has been afforded appropriate VA examinations.  

The Board notes that in accordance with the directives of the January 2012 remand, the Veteran was scheduled for a VA examination in March 2012.  The March 2012 VA examiner indicated that the Veteran should be afforded further audiology consultation.  However, the Veteran reported that he did not wish to appear for such examinations as he was not eligible to receive payment for his travel.  The scheduled examinations were subsequently cancelled at the Veteran's request.  In an August 2012 Supplemental Statement of the Case (SSOC), the Veteran was informed that as a result of his failure to appear for the requested examinations, his case would be decided based on the evidence of record.  As VA made an attempt to afford the Veteran the further audiological testing as recommended by the March 2012 VA examiner and the Veteran himself cancelled, the Board finds that the development conducted in this case is in compliance with the January 2012 remand directives.  

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim. 

Legal Criteria
	
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 


Analysis

The Veteran has asserted that he has a vestibular disorder that is related to ear infections that he sustained during active service.  

A review of the STRs shows that in April 1994, the Veteran was seen in medical for complaints of light headedness, dizziness, and ear pain.  The examiner diagnosed a right ear infection at that time and prescribed antibiotics for treatment.  The Veteran was seen again the next day to check his progress, at which time the Veteran reported he was much improved.  However, the examiner noted that the Veteran still had vague complaints of dizziness and light headedness.  The examiner directed the Veteran to continue his course of antibiotics.  The Veteran was not seen again for symptoms associated with his right ear in infection.  In June 1994, the Veteran was seen in medical for complaints of left ear pain.  At that time, the Veteran reported that his equilibrium was thrown off as a result of the unequal pressure feeling in his ears.  Examination of the Veteran's ears at that time was normal and the examiner diagnosed an upper respiratory infection (URI).  The Veteran was prescribed Sudafed for treatment.  There is no record that the Veteran sought follow-up treatment for his URI.  

In July 1995 and January 1997, the Veteran was afforded annual examinations.  A review of those examination reports is negative for any complaints of or treatment for any symptoms that could be associated with a vestibular disorder.  Additionally, on the report of health questionnaire, the Veteran checked "no" to the questions of whether he experienced dizziness or fainting spells and to the question of whether he experienced recurrent ear infections.  The Veteran's ears and ear drums were found to be clinically normal upon physical examination at both examinations and there is no other indication from the examination reports that the examiners found any evidence of a vestibular disorder at the time of either examination.  

In February 1994, October 1995, and October 1997, the Veteran was afforded hearing conservation audiograms.  There is no indication from the audiogram reports that the Veteran ever reported having any symptoms that could be associated with a vestibular disorder at any of his audiogram appointments.  Additionally, there is no indication from the audiogram reports that the audiologists found any evidence of such symptoms.  

In October 1997, the Veteran was afforded a separation examination.  There is no indication from the examination report that the Veteran reported experiencing any symptoms that could be associated with a vestibular disorder during his active service.  Additionally, on the report of health questionnaire, the Veteran checked "no" to the questions of whether he experienced dizziness or fainting spells and to whether he experienced recurrent ear infections.  The Veteran's ears and ear drums were found to be clinically normal upon physical examination and there is no other indication from the examination report indicating that the examiner found any evidence of a vestibular disorder at the time of the Veteran's separation.

A review of the post-service medical evidence of record shows that the Veteran has received periodic treatment for various disabilities, to include bilateral hearing loss disability, since his separation from active service.  A review of the treatment notes of record is absent any indication that the Veteran has complained of symptoms that could be associated with a vestibular disorder during the course of his medical care.  

In January 2007, the Veteran was afforded a VA audiology evaluation.  At that time, the Veteran reported that he sometimes experienced disequilibrium when walking.  The examiner did not diagnose a vestibular disorder at that time.  

In March 2012, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had dizziness in 1997 that resolved in one week.  He reported that currently, he experienced a loss of balance sensation with rapid changes in head position.  He reported that he had missed one or two days of work over the past 14 years as a result of this disorientation.  Upon physical examination, the Veteran's ear canals were normal, the Veteran's tympanic membranes were normal, the Veteran's gait was normal, Romberg test was normal or negative, Dix Hallpike test was normal with no vertigo or nystagmus during test, and limb coordination test was normal.  The examiner reported that the Veteran did not have an ear or peripheral vestibular disorder.  However, the examiner noted that the Veteran should be afforded an audiogram and an electronystagmogram for further evaluation.  

The Veteran was scheduled for the further diagnostic testing requested by the March 2012 VA examiner.  However, in May 2012, the Veteran cancelled the scheduled examinations.  He reported that as he was not eligible to receive payment for his travel, he did not want to have the examinations.    

The Board notes that the Veteran is generally competent to report when he first experienced symptoms and that they have continued since service.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Board finds that the Veteran's statements are inconsistent with the other evidence of record.  Specifically, as discussed above, there is contemporaneous medical evidence in the form of the Veteran's STRs, which are negative for treatment for or a diagnosis of a peripheral vestibular disorder during active service.  While the Veteran did have complaints of dizziness during active service, these episodes appear to have been associated with an ear infection and URI that both completely resolved during active service.  The Veteran did not seek follow-up treatment for either the ear infection or the URI.  Further, there was absolutely no evidence of a peripheral vestibular disorder at the time of the Veteran's October 1997 separation examination.  The Veteran himself denied experiencing dizziness or fainting spells during service at the time of his separation from active service.  It is also important to note that the Veteran did not file a claim of entitlement to service connection for any disability, to include a peripheral vestibular disorder, until nearly a decade after his separation from active service.  Also, the post-service medical evidence shows that while the Veteran has reported experiencing some disequilibrium during his sporadic medical treatment, there is no indication from the record that he has been diagnosed with a peripheral vestibular disorder, let alone one that is related to his active service.  Therefore, the Board finds that the Veteran's complaints of experiencing symptoms of a peripheral vestibular disorder since his active service are simply not credible.    

Regardless of the symptoms reported by the Veteran to have occurred in service and since, the United States Court of Appeals for Veterans Claims (Court) has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this regard, as noted, while the Veteran did have complaints of dizziness while in active service, these events appear to have been acute and transitory and completely resolved with no permanent residuals prior to the Veteran's separation from active service.  Furthermore, there is no evidence of record indicating that the Veteran has ever been diagnosed with a peripheral vestibular disorder, let alone one that was related to his active service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a peripheral vestibular disorder is not warranted.  




ORDER

Entitlement to service connection for a peripheral vestibular disorder is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


